Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 16, 19 are rejected on the ground of nonstatutory double patenting over claims 1, 8, 20 of U. S. Patent No. 10852918 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
2-15, 17-18, similarly are rejected on the ground of nonstatutory double patenting over claims of the U. S. Patent No. 10852918 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Allowable Subject Matter
Each of claims 2, 6-8, 11, 17, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 6, 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Khan et al. (U.S. Patent Application Publication 2018/0227875 A1 hereinafter Khan)
With respect to claims 1, 16, 19, Khan teaches a method, a system, a non-transitory machine-readable storage medium, respectively, comprising:
determining contextual activity information for a second user associated with a second user device <fig 5 items 532, para 0043-0045, contextual activity is determined and shown>; 
in response to determining that the contextual activity information indicates the second user is actively engaged in an activity, visually representing the activity to a first user in a graphical user interface of a first user device <fig 2 item 532, para 0043-0045>; and 
in response to determining that the contextual activity information indicates the second user is not actively engaged in the activity, indicating a location associated with the second user to the first user in the graphical user interface of the first user device <fig 5 items 512, 514 para 0043-0046, location is shown when user is not engaged in an activity>. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 3, 4, 9-10, 13, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khan in view of Memon et al (US Patent Application Publication 2017/0339237 A1 hereinafter Memon).
With regard to claims 3, 18, these claims depend upon claims 1 and 16 respectively, which are rejected above. Khan does not appear to explicitly disclose limitations of this claim. 
In the same field of endeavor, Memon teaches the method further comprising storing a message indicating that the second user is travelling in association with a factor that indicates that the second user device is within a threshold distance 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Memon before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan to include the teachings of Memon, in order to obtain limitations taught by Memon.  One would have been motivated to make such a combination because it further improves communication 
With regard to claim 4, this claim depends upon claims 1, which is rejected above. Khan does not appear to explicitly disclose limitations of this claim. 
In the same field of endeavor, Memon teaches the method further comprising storing a message indicating that the second user is playing a sport in association with a factor that indicates that the second user device is within a threshold distance of a venue 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Memon before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan to include the teachings of Memon, in order to obtain limitations taught by Memon.  One would have been motivated to make such a combination because it further improves communication among users based upon proximity and as a need identified and solved by Memon (see Background). 

With regard to claim 9, this claim depends upon claims 1, which is rejected above. Khan does not appear to explicitly disclose limitations of this claim. 

identifying a state of a plurality of states that is within a threshold geographical distance of a current location of the second user device <fig 4>;
determining a current location of the first user device <fig 4 item 415>; and 
determining whether the current location of the first user device is within the threshold geographical distance of the identified state <fig 4 item 425 para 0069>. 
 Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Memon before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan to include the teachings of Memon, in order to obtain limitations taught by Memon.  One would have been motivated to make such a combination because it further improves communication among users based upon proximity and as a need identified and solved by Memon (see Background). 
With regard to claim 10, this claim depends upon claim 9, which is rejected above. In addition, Memon teaches the method further comprising generating for display in the graphical user interface on the first user device a visual representation of the identified state in response to determining that the current location of the first user device is outside of the threshold geographical distance of the identified state <para 0069>.

With regard to claim 13, this claim depends upon claim 1, which is rejected above. In addition, Khan teaches wherein determining the contextual activity information comprises: 
accessing a map associated with a current location of the second user device <fig 4>; 
Khan does not appear to explicitly disclose remaining limitations of this claim. In the same field of endeavor, Memon teaches 
identifying a place on the map that is within a threshold distance of the second user device <fig 4 para 0077-0079>; 
determining a type of the identified place <fig 5 item 515>; and 
selecting the contextual activity information from a plurality of contextual activities based on the type of the identified place <fig 6 item 079>.  
 Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Memon before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan, Memon to include the teachings of Memon, in order to obtain limitations taught by Memon.  One would have been motivated to make such a combination because it further improves communication among users based upon proximity and as a need identified and solved by Memon (see Background). 


Claims 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Khan in view of Low (US Patent Application Publication 2014/0150108 A1 hereinafter Low).
With regard to claim 5, this claim depends upon claim 1, which is rejected abov5. Khan does not appear to explicitly disclose limitations of this claim. 
In the same field of endeavor, Low teaches the method further comprising storing a message indicating that the second user is inactive or sleeping in association with a factor that indicates that a last time the second user device has accessed a messaging application exceeds a threshold amount <threshold can be determined where a chat window has been idle for a configures amount of time para 0021>. 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Low before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan to include the teachings of Low, in order to obtain limitations taught by Low.  One would have been motivated to make such a combination because it further improves communication knowing the online presence of a user. 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Khan in view of BEREZA et al (US Patent Application Publication 2018/0321826 A1 hereinafter Bereza) in view of Rathod (US Patent Application Publication 2019/0250798 A1 hereinafter Rathod).

With regard to claim 12, this claim depends upon claim 1, which is rejected above. Khan, does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Bereza teaches wherein visually representing the activity includes displaying an avatar of the second user and a name of the second user <fig 6A items 605, 606 para 0235>, 
 Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Bereza before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan to include the teachings of Bereza, in order to obtain limitations taught by Bereza.  One would have been motivated to make such a combination because it further improves communication using images and associating with users.
Khan, Bereza do not appear to explicitly disclose remaining limitations of this claim. In the same field of endeavor, Rathod teaches
wherein the contextual activity information includes text indicating the activity, wherein the text is displayed adjacent to the name of the second user <contextual activity is shown near the name of a user para 0059>.  
 Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Bereza, Rathod before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan, Bereza to include the teachings of Rathod, in order to obtain limitations taught by Rathod.  One would .

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Khan in view of Moore et al (US Patent Application Publication 2014/0365944 A1 hereinafter Moore).
With regard to claim 14, this claim depends upon claim 1, which is rejected above. Khan does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Moore teaches wherein determining the contextual activity information comprises: 
accessing motion information of the second user device <para 0243>; 
determining a speed of the second user device based on the accessed motion information <para 0243>; 
determining a type of a transportation vehicle being used by the second user based on the determined speed and area on a map associated with a current location of the second user device <para 0244>; and 
selecting the contextual activity information from a plurality of contextual activities based on the type of the transportation vehicle being used by the second user <para 0245, fig 39>. 
 it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Moore before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan to include the teachings of Moore, in order to obtain limitations taught by Moore.  One would have been motivated to make such a combination because it further enhances using contextual applications that are based on user motion.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Khan in view of Sharma et al (US Patent Application Publication 2016/0378427 A1 hereinafter Sharma).
With regard to claim 15, this claim depends upon claim 1, which is rejected above. Khan does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Sharma teaches wherein determining the contextual activity information comprises: 
determining a battery charging state of the second user device <para 0272>; and
selecting the contextual activity information from a plurality of contextual activities based on a type of the battery charging state of the second user device <updates can be performed based upon the state of charging of the battery para 0272>. 
  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Khan, Sharma before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Khan to include the teachings of 

	Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Brin (US Patent 8893010) – distance to a location col 24 line 61-67, location can be at a sporting event col 25 line 65 – col 26 line 7)
Goodman – (US Patent 7503007) – fig 4 item 430 location can be by water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142